department of the treasury person to contact employee id number tek ce reply to ap-fe-fll grp in re year s uil internal_revenue_service appeals_office attn royal paim one suite south pine island road plantation fl number release dats date febdollar_figure ae to we have considered your appeal of the revocation your tax-exempt status under sec_501 c of the internal_revenue_code for the your exemption from federal_income_tax under sec_501 of the internal_revenue_code is hereby revoked this is a final adverse determination jeter you are required to file federal_income_tax returns on form_1120 for any years which are still open under the statute_of_limitations consideration was given to whether you qualify for exemption under other subsections of sec_501 of the code however we have concluded that you do not qualify under another subsection we will notify the appropriate state officials of this action as required by code sec_6104 if you have any questions please contact the person whose name and telephone number are shown above sincerely thal ph charles f fisher appeals team manager covennment entties org address department of the treasury internal_revenue_service te_ge eo examination sec_1400 commerce st dallas texas date taxpayer_identification_number form tax_year s ended person to contactid number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary i you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision rights as a taxpayer and the irs collection process publication also includes information on your if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed ifyou and appeals do not agree on some or ail of the issues after your appeals_conference or if you do not request an appeals_conference you may file sult in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number mb01y you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent fo proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examnination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those retums ‘you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling may call toll-free and ask for taxpayer_advocate assistance prefer you may contact your local taxpayer_advocate at the taxpayer_advocate cannot reverse a legally correct_tax you if you if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter catnog number thank you for your cooperation enclosures publication publication form_6048 report of examination envelope sincerely marsha a ramirez director eo examinations letter ‘catlog number form 686a name of taxpayer ‘departnent of the trasiy- tntemal revenue serva explanation of items december 20xx org schedule no or exhibit year period ended legend org organization name ‘xx date motto motto issues under consideration issue whether an organization that receives more than an insubstantial amount of their income from nonmember sources qualifies for exeraption under internal_revenue_code sec_501 issue whether the receipts from motto inure to the benefit of the members facts the org was incorporated in 19xx and was granted tax exemption under internal_revenue_code section dollar_figure c as a social_club in a letter from the internal_revenue_service dated october 19xx the purpose of the org is to operate a social_club for the benefit of the members and to support by all reasonable and necessary means the raising of funds for charitable endeavors the organization achieves its purpose by conducting gaming activities and providing a restaurant to its members the activities for this organization are providing a venue for its members to play various card games the org operates gaming activities motto that are being conducted with members of the general_public the breakdown of income from unrelated sources and the corresponding percentage of total revenue is as follows nonmember use of facilities investment_income total unrelated_business_income total revenue ubi percentage of total revenue percentage of nonmember use of facilities tax_year ended 12bv20xx _ 20xx_12b1v 20xx_12 20xx tax_year ended tax_year ended tax_year ended _ form 886-atrev ‘department of the treasury internal_revenue_service page form 886a ‘name of taxpayer schedule no or exhibit ‘yeat peviod ended ‘iepacient ofthe tiesury- insel revenue seve explanation of items december 20xx org percentage of investment_income the amounts for the tax_year ended december 20xx are significantly larger than the prior and subsequent two years as a result of the examination the examination revealed that the organization reported the net motto receipts on form 990-t and the revenue in the table above lists gross_receipts as determined during the examination for the tax_year ended december 20xx the figures for the prior and subsequent two years are based upon the information on the organization's forms and 990-t which were not examined the organization uses percent of gross_receipts for motto as the non-member amount reported on form 990-t as unrelated_business_income the organization dees not currently keep records of the non-member activity but uses the percentage based on the amount of non-members at the motto games when records were kept on this activity the motto receipts from the gaming activities are used to fund activities for the social_club the organization uses proceeds from the motto receipts to fund other activities for members of the club law and argument intemal revenue code c describes as exempt as provided under sec_501 a clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder an organization which engages in business such as making its social and recreational facilities available to the general_public operated for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 a solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the organization is engaging in business and is not being operated exclusively for pleasure recreation or social purposes is not organized and ‘the tax treatment of social clubs is designed to allow individuals to join together to provide themselves with recreational or social facilities on a mutual basis without tax consequences it operates properly only when the club's sources of income are limited to its membership so the member is in substantially the same position as if he had spent his after-tax_income on pleasure or recreation without the intervening organization sec_501 was amended in to provide that social clubs could receive some income trom sources outside the membership without losing their exempt status the legislative_history indicates that congress intended to liberalize prior irs limitations on the portion of income a social_club may receive from nonmember use of its facilities and investment_income however he senate committee report states the intent is not that these organizations should be permitted form dollar_figure-acnev s8 page -2- department of the treasury internal_revenue_service fonn 886a name of taxpayer schedule no or exhibic ‘year period ended depart of ie ery tal raven sen explanation of items december 20x org to reccive within permitted allowances income from the active_conduct of businesses not traditionally carried on by these organizations the committee reports for public law senate report no 2d session c b states that it is intended that social clubs should be permitted to receive up to percent of their gross reccipts including investment_income from sources outside of their memberships without losing their exempt status a within thi sec_35 percent amount not more than percent of the gross_receipts should be dcrived from the use of a social club's facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from non-members so long as the latter do not represent more than percent of total receipts b thus a social_club may receive investment_income up to the full percent amount of its gross_receipts where a social_club receives no income from non-members’ use of club facilities c in addition the committee reports state that where a club receives unusual amounts of income such as from the sale of its clubhouse or similar facilities that income is not to be included in the percent formula internal_revenue_code irc sec_512 a states that unrelated_business_taxable_income is the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the deductions allowed which are directly connected with the carrying on of sueh trade_or_business sec_512 a a states that in the case of an organization described in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed which are directly connect with the production of the gross_income excluding exempt_function_income internal_revenue_code a b exempts social clubs only to the extent of their exempt_function_income which is defined as the gross_income from dues fees charges and other income generated by club members pursuant to the organizations’ nonprofitable purposes income received from the general_public or from investments is treated as unrelated_business_taxable_income and is taxed at general corporate rates exatoples of taxable_income include investment_income or income generated from nonmembers through traditional activities ie those activities that if conducted with members further a social purpose revproc_71_17 details public law and sets forth the guidelines for form acres sss page -3- ‘department of the treasury - internal revenne service form 886a ‘name of taxpayer schedule no or exhibit ‘year period ended dipancce fe tsay tver revere sen explanation of items december 20xx org determining the effect gross_receipts derived from use of social club's facilities by the general_public has on the club's exemption from federal_income_tax under sec_501 of the internal_revenue_code these guidelincs will be used in connection with the examination of annual retums on forms and 990-t filed by social clubs this revenue_procedure also describes the records required when nonmembers use a club's facilities and the circumstances under which a host-guest relationship will be assumed which are relevant both for purposes of determining adherence to the exemption requirements and for computing exempt_function_income under sec_512 of the code section dollar_figure of revproc_71_17 describes the minimum gross_receipts standard and states in part as follows a significant factor reflecting the existence of a nonexempt purpose is the amount of gross_receipts derived from use of an organization's facilities by the general_public as an audit_standard this factor alone will not be relied upon by the service if annual gross_receipts froma the general_public for such use is dollar_figure big_number or less or if more than dollar_figure big_number where gross_receipts from the general_public for such use is five percent or less of total gross_receipts of the organization prior to the enactment of public law an organization was required to be organized and operated exclusively for pleasure recreation and other non-profitable purposes the committee reports show that the wording change was intended to make it clear that social clubs may receive up to percent of their gross_receipts including investment_income from sources outside their membership without losing their exempt status within thi sec_35 percent limitation no more than percent of gross_receipts may be derived from non-member use of the otganization's facilities and or services sec_4 of revproc_71_17 provides the recordkeeping requirements section dollar_figure of revproc_71_17 states that the occasions involving use by non-members the club must maintain books_and_records of each such use and the amount derived therefrom this requirement applies even though the member pays initially for such use in each instance the record must contain the following information the date the total number in the party the number of non-members in the party the total charges form acres s6s department of the treasury - internal_revenue_service page - form 886a ‘name of taxpayer ‘departonent af the treasury tmemal revenve service explanation of items org the charges attributable to non-members december 20xx ‘schedule no or exhibit ‘year period ended the charges paid_by nonmembers and where a member pays all or part of the charges attributable to non-members a statement signed by the member indicating whether the payment has been or will be reimbursed for such non-member use and if so the amount of the reimbursement section dollar_figure of revproc_71_17 provides that if a club fails to maintain or make available the records required by that revenue_procedure the percentage guidelines may nat be used in the determination of whether the club has a non-exemtpt purpose in addition the statute prohibits exemption under sec_501 if any part of the organization's net eamings inures to the benefit of any private shareholder traditionally inurement has been found to be present where an organization derives ineome from non-member sources and uses it to reduce the cost of providing services to members revrul_58_589 published in cumulative bulletin page states in part as follows net eamings may inure to members in such forms as an increase in secvices offered by the organization without a corresponding increase in dues or other fees paid for organization support of as an increase in the organization's assets which would be distributable to members upon the dissolution of the organization revrul_79_145 published in cumulative bulletin on page states that amounts paid to a social_club by visiting members of another social_club are amounts paid_by nonmembers even though both clubs are of like nature and the amounts paid are for goods facilities ot services provided by such social_club under a reciprocal arrangement with such other social_club government's position issue a social club’s exemption does not operate properly when it receives income from sources outside its membership because the members will receive a benefit not contemplated by the statute in that untaxed dollars are used by the organization to provide pleasure or recreation to its membership to prevent club members from receiving benefits not contemplated by sec_50i c the receipt of nonmember income and investment_income is permitted up to certain limits without jeopardizing exemption but the net_income from these sources is made taxable by form 886-ajres s s depattment of the treasury - intemal revenue service page fom 886a name of taxpayer schedule no of exhibit year period ended depaeat oe treary teel revenue sone explanation of items december 20xx org the clubs by sec_512 a nonmember is considered to be a person from the general_public who is provided recreational and social services by the organization and pays for these services a paying nonmember is a purchaser of the goods or services provided by the organization and is a direct recipient of those goods or services from the organization such a nonmember is not considered to be entertained by a member even when accompanied by a member but is instead considered to be a principal in a business transaction with the organization the host-guest relationship is missing when the nonmember pays a social_club may derive up to of its gross_receipts from nonmember use of club facilities and or services without jeopardizing its exempt status it is important to distinguish nonmember use from member use of the facilities and services an issue that arises is whether an individual or a group is a true guest of a member this is important because income ftom bona-fide guests is treated as member income the amendment to sec_501 c by p l does not affect what constitutes public use of club facilities and prior precedent on this question should still be followed where goods or services are furnished to nonmembers who provide payment for such goods or services their furnishing is outside the scope of sec_1_501_c_7_-1 of the regulations generally if an organization has not kept adequate books_and_records concerning its financial transactions with nonmembers and more than percent of its gross_receipts are derived from sales transactions to non-members the presumption will be that the organization's exempt status should be revoked because it is not primarily engaged in sec_501 c activities all income of an organization that is otherwise organized and operated within the meaning of sec_501 should be considered as income from unrelated business if no records are maintained to detennine if such income is related to exempt_activities purposes note sec_512 provides modifications to the definition of unrelated_business_taxable_income therefore income from sources not related to exempt_activities purposes might not be considered as unrelated_business_taxable_income for example hall rental income would not be unrelated_business_taxable_income ubty unless services are rendered or the property is debt-financed_income that an organization claims is related or partially related to exempt_activities purposes of the organization must be substantiated by the maintenance of records by the organization in sufficient detail to determine whether the income js related to the exempt_activities purposes of the organization and whether the income is derived from memibers or nonmembers based on completing a four-year income analysis during tax periods ending december 20xx to december 20xx it has been determined that the organization has been unable to provide an accurate account of nonmember income as outlined in public law bulletin furthermore the organization has failed to maintain books_and_records regarding member and form 886-acrev -8 ‘department of the treasury - internal_revenue_service page -6- form 886a ‘name of taxpayer dain fe tsuna revd se schedule no or exhibit explanation of items year period ended december 20xx org nonmember income in addition using the organization's estimate of percent of motto activities as non-member the organization fails to meet the income allowed in pl as income from sources outside of a social club’s membership issue the motto receipts from the gaming activities are used to fund activities for the social_club the organization uses proceeds from the motto receipts to fund other activities for members of the club by funding other activities the organization is reducing club expenditures which in turn reduces membership dues a reduction of membership dues due to income from nonmembers constitutes inurement to the members of this organization sec_501 of the internal_revenue_code prohibits inurement to members of organization exempt under this section conclusion during the examination it was determined that the gross_receipts that were attributed to nonmembers usc of the organization's facilities were approximately for the period ending december 20xx for the period ending december 20xx for the petiod ending december 20xx and for the period ending december 20xx therefore nonmember income is substantial and is not within the or limited established under public law the net receipts from the gaming activities inure to the benefit of the members the expenses of the social_club are reduced due to the fact the gross_receipts from the gaming activities are being used to bring more funds into the club sec_501 states that no part of the net_earnings shall inure o the benefit of any private_shareholder_or_individual based upon the information noted above it is proposed the exempt status of the organization be tevoked as of the fiscal_year december 20xx form 886-aiteve deparenentof de treasury intl revenue service page
